

Exhibit 10.2
 
SECURED DEBENTURE
 
NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH MUST BE REASONABLY ACCEPTABLE TO THE ISSUER
OF THESE SECURITIES.
 
US $500,000
Date of Original Issuance: December 12, 2005



CENTERSTAGING CORP.
 
AMENDED AND RESTATED SECURED DEBENTURE DUE JUNE 30, 2006
 
(AMENDED AND RESTATED AS OF MARCH 19, 2007)
 
This Amended and Restated Secured Debenture is an amendment and restatement of
the Secured Debenture originally issued on December 12, 2005 (“Original
Debenture”) and not a new debenture issued in exchange for the Original
Debenture.
 
FOR VALUE RECEIVED, CenterStaging Corp., a Delaware corporation (the “Company”),
promises to pay to the order of Montage Partners III, LLC, a Nevada limited
liability company, the registered holder hereof (the “Holder”), on June 30, 2006
(the “Maturity Date”), the principal sum of Five Hundred Thousand Dollars (US
$500,000), together with interest accruing on the outstanding principal amount
from time to time through June 30, 2006 at the rate of 6% per annum and
commencing July 1, 2006 at the rate of 8% per annum (all interest compounded
quarterly). Accrual of interest shall commence on the date hereof and shall
continue to accrue on a daily basis until payment in full of the principal sum
has been made or duly provided for.
 
This Debenture is subject to the following additional provisions:
 
1. This Debenture is exchangeable for an equal aggregate principal amount of
Debentures of different authorized denominations, as requested by the Holder
surrendering the same. No service charge will be made for such registration or
transfer or exchange.
 

--------------------------------------------------------------------------------


 
2. The principal amount of this Debenture, together with accrued interest
thereon, may not be prepaid in whole or in part, without the approval of Holder,
which approval may be withheld in Holder’s sole and absolute discretion. The
Company shall be entitled to withhold from all payments of principal of, and
interest on, this Debenture any amounts required to be withheld under the
applicable provisions of the United States income tax laws or other applicable
laws at the time of such payments, and the Holder shall execute and deliver all
required documentation in connection therewith.
 
3. This Debenture has been issued subject to investment representations of the
original purchaser hereof and may be transferred or exchanged only in compliance
with the Securities Act of 1933, as amended (the “Act”), and other applicable
state and foreign securities laws. In the event of any proposed transfer of this
Debenture, the Company may require, prior to issuance of a new Debenture in the
name of such other person, that it receive reasonable transfer documentation
including legal opinions that the issuance of this Debenture in such other name
does not and will not cause a violation of the Act or any applicable state or
foreign securities laws. Prior to due presentment for transfer of this
Debenture, the Company and any agent of the Company may treat the person in
whose name this Debenture is duly registered on the Company’s Debenture Register
as the owner hereof for the purpose of receiving payment as herein provided and
for all other purposes, whether or not this Debenture be overdue, and neither
the Company nor any such agent shall be affected by notice to the contrary.
 
4. A. The Holder of this Debenture is entitled, at its option at any time and
from time to time, subject to the following provisions of this Section 4, to
convert all or a portion of the principal amount and accrued interest on this
Debenture into shares of Common Stock of the Company, $0.0001 par value per
share (“Common Stock”), at any time prior to the Maturity Date (as extended by
Holder pursuant to Section 5 below), at a conversion price for each share of
Common Stock equal to $1.00; provided that the amount being converted is at
least $5,000 (unless if at the time of such election to convert the aggregate
principal amount of all Debentures registered to the Holder is less than $5,000,
then the whole amount thereof). If the Company (i) pays a dividend or makes a
distribution on its Common Stock in shares of Common Stock; (ii) subdivides its
outstanding shares of Common Stock into a greater number of shares;
(iii) combines its outstanding shares of Common Stock into a smaller number of
shares; (iv) makes a distribution on its Common Stock in shares of its capital
stock other than Common Stock; or (v) issues by reclassification of its Common
Stock any shares of its capital stock; then the number and kind of securities
issuable upon conversion of this Debenture shall be proportionately adjusted so
that the Holder may receive upon the conversion the aggregate number and kind of
shares of capital stock of the Company which it would have owned immediately
following such action if the conversion had taken place immediately prior to
such action. The adjustment shall become effective immediately after the record
date in the case of a dividend or distribution and immediately after the
effective date in the case of a subdivision, combination or reclassification.
Such adjustments shall be made successively whenever any event listed above
shall occur.
 
B. Conversion shall be effectuated by surrendering this Debenture to the
Company, accompanied by or preceded by facsimile or other delivery to the
Company of the form of conversion notice attached hereto as Exhibit A, executed
by the Holder of this Debenture evidencing such Holder’s intention to convert
this Debenture or a specified portion hereof, and accompanied, if required by
the Company, by proper assignment hereof in blank. Interest accrued from the
date of issuance to the date of conversion shall be paid in Common Stock upon
conversion at the conversion rate applicable to such conversion. No fractional
shares of Common Stock or scrip representing fractions of shares will be issued
on conversion, but the number of shares issuable shall be rounded to the nearest
whole share. The date on which notice of conversion is given (the “Conversion
Date”) shall be deemed to be the date on which the Holder faxes or otherwise
delivers the conversion notice (“Notice of Conversion”), substantially in the
form annexed hereto as Exhibit A, duly executed, to the Company, provided that
the Holder shall deliver to the Company the original Debenture being converted
within three business days thereafter (and if not so delivered with such time,
the Conversion Date shall be the date on which the later of the Notice of
Conversion and the original Debenture being converted is received by the
Company). Facsimile delivery of the Notice of Conversion shall be accepted by
the Company at facsimile number (818) 848-4016; Attn: Chief Financial Officer.
Certificates representing Common Stock upon conversion will be delivered within
three (3) business days from the later of the date the Notice of Conversion is
delivered to the Company as contemplated in the first sentence of this paragraph
C or the original Debenture is delivered to the Company.
 
2

--------------------------------------------------------------------------------


 
5. Any portion of the principal balance and accrued interest on this Debenture
not previously converted as of the Maturity Date shall be payable by the Company
to the Holder on the Maturity Date. The Holder at its option and upon written
notice to the Company shall have the right, from time to time to extend the
Maturity Date, provided that the Maturity Date shall in no event be extended
beyond December 31, 2007.
 
6. Subject to the terms of the Securities Purchase Agreement, dated as of
December 12, 2005 (the “Securities Purchase Agreement”) and the Agreement dated
March 19, 2007 (the “New Agreement”) between the Company and the Holder (or the
Holder’s predecessor in interest), no provision of this Debenture shall alter or
impair the obligation of the Company, which is absolute and unconditional, to
pay the principal of, and interest on, this Debenture at the time, place, and
rate, and in the coin or currency, herein prescribed. This Debenture and all
other Debentures now or hereafter issued of similar terms are direct obligations
of the Company.
 
7. If the Company merges or consolidates with another corporation or sells or
transfers all or substantially all of its assets to another person and the
holders of the Common Stock are entitled to receive stock, securities or
property in respect of or in exchange for Common Stock, then as a condition of
such merger, consolidation, sale or transfer, the Company and any such
successor, purchaser or transferee agree that this Debenture may thereafter be
converted on the terms and subject to the conditions set forth above into the
kind and amount of stock, securities or property receivable upon such merger,
consolidation, sale or transfer by a holder of the number of shares of Common
Stock into which this Debenture might have been converted immediately before
such merger, consolidation, sale or transfer, subject to adjustments which shall
be as nearly equivalent as may be practicable. In the event of any proposed
merger, consolidation or sale or transfer of all or substantially all of the
assets of the Company (a “Sale”), the Holder hereof shall have the right to
convert this Debenture by delivering a Notice of Conversion to the Company
within fifteen days after receipt of notice of such Sale from the Company. In
the event the Holder hereof does not elect to convert, the Company may prepay
all outstanding principal and accrued interest on this Debenture.
 
3

--------------------------------------------------------------------------------


 
8. If, for any reason, prior to the Conversion Date, the Company spins off or
otherwise divests itself of a part of its business or operations or disposes of
all or of a part of its assets in a transaction (the “Spin Off”) in which the
Company does not receive compensation for such business, operations or assets,
but causes securities of another entity (the “Spin Off Securities”) to be issued
to security holders of the Company, then the Company shall cause (i) to be
reserved Spin Off Securities equal to the number thereof which would have been
issued to the Holder had all of the Holder’s Debentures (including accrued
interest) outstanding on the record date (the “Record Date”) for determining the
amount and number of Spin Off Securities to be issued to security holders of the
Company (the “Outstanding Debentures”) been converted as of the close of
business on the trading day immediately before the Record Date (the “Reserved
Spin Off Shares”), and (ii) to be issued to the Holder on the conversion of all
or any of the Outstanding Debentures, such amount of the Reserved Spin Off
Shares equal to (x) the Reserved Spin Off Shares multiplied by (y) a fraction,
of which (I) the numerator is the principal amount of the Outstanding Debentures
then being converted, and (II) the denominator is the principal amount of the
Outstanding Debentures.
 
9. All payments contemplated hereby to be made “in cash” shall be made in
immediately available good funds in such coin or currency of the United States
of America as at the time of payment is legal tender for payment of public and
private debts. All payments of cash and each delivery of shares of Common Stock
issuable to the Holder as contemplated hereby shall be made to the Holder at the
address last appearing on the Debenture Register of the Company as designated in
writing by the Holder from time to time; except that the Holder can designate,
by written notice to the Company, a different delivery address for any one or
more specific payments or deliveries.
 
10. The Holder of this Debenture, by acceptance hereof, agrees that this
Debenture is being acquired for investment and that such Holder will not offer,
sell or otherwise dispose of this Debenture or the Shares of Common Stock
issuable upon conversion thereof except under circumstances which will not
result in a violation of the Act or any applicable state Blue Sky or foreign
laws or similar laws relating to the sale of securities.
 
11. This Debenture and all agreements entered into in connection herewith shall
be governed by and interpreted in accordance with the laws of the State of
California for contracts to be wholly performed in such state and without giving
effect to the principles thereof regarding the conflict of laws. Any litigation
based thereon, or arising out of, under, or in connection with, this agreement
or any course of conduct, course of dealing, statements (whether oral or
written) or actions of the Company or Holder shall be brought and maintained
exclusively in the state or Federal courts of the State of California, sitting
in the City of Los Angeles. The Company and the Holder hereby expressly and
irrevocably submit to the jurisdiction of the state and federal Courts of the
State of California for the purpose of any such litigation as set forth above
and irrevocably agree to be bound by any final judgment rendered thereby in
connection with such litigation. The Company and the Holder further irrevocably
consent to the service of process by registered mail, postage prepaid, or by
personal service within or without the State of California. The Company and the
Holder hereby expressly and irrevocably waive, to the fullest extent permitted
by law, any objection which either of them may have or hereafter may have to the
laying of venue of any such litigation brought in any such court referred to
above and any claim that any such litigation has been brought in any
inconvenient forum. To the extent that the Company or the Holder has or
hereafter may acquire any immunity from jurisdiction of any court or from any
legal process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution or otherwise) with respect to itself or its
property, the Company and the Holder hereby irrevocably waives such immunity in
respect of its obligations under this Agreement and the related agreements
entered into in connection herewith.
 
4

--------------------------------------------------------------------------------


 
12. In the event that any action is taken by the Company or Holder in connection
with this Debenture, or any related document or matter, the losing party in such
legal action, in addition to such other damages as it may be required to pay,
shall pay reasonable attorneys’ fees to the prevailing party.
 
13. This Debenture is secured by that certain Security Agreement, dated December
12, 2005, by and between the Company and the Holder (the “Security Agreement”),
granting a first priority security interest in certain assets of the Company
described therein (the “Collateral”). Upon payment in full of this Debenture,
the Holder shall release and deliver to the Company a UCC-2 releasing its lien
in the Collateral, together with the original of this Debenture marked “Paid In
Full.”
 
14. The following shall constitute an “Event of Default” under this Debenture:
 
(a) The Company shall fail to pay the outstanding principal or accrued interest
on this Debenture by the Maturity Date and such payment failure shall continue
for a period of three (3) business days after its receipt of written notice from
the Holder that such payment is in default; or
 
(b) Any material representation or warranty made by the Company herein, in the
Securities Purchase Agreement, the New Agreement or the Registration Rights
Agreement shall be false or misleading in any material respect at the time made;
or
 
(c) The Company fails to issue shares of Common Stock to the Holder or to cause
its transfer agent to issue shares of Common Stock upon exercise by the Holder
of the conversion rights of the Holder in accordance with the terms of this
Debenture, fails to transfer or to cause its transfer agent to transfer any
certificate for shares of Common Stock issued to the Holder upon conversion of
this Debenture and when required by this Debenture or the Registration Rights
Agreement, and such transfer is otherwise lawful, or fails to remove any
restrictive legend or to cause its transfer agent to transfer on any certificate
or any shares of Common Stock issued to the Holder upon conversion of this
Debenture as and when required by this Debenture, the Agreement or the
Registration Rights Agreement and such legend removal is otherwise lawful, and
any such failure shall continue uncured for five (5) business days following
written notice from the Holder; or
 
(d) The Company shall fail to perform or observe, in any material respect, any
other material covenant or obligation of this Debenture (except for its
obligations to make payments which is governed by Section 14(a) of this
Debenture), the Securities Purchase Agreement, the Registration Rights
Agreement, the Warrant or the Security Agreement and such failure shall continue
uncured for a period of ten days after written notice from the Holder of such
failure; or
 
5

--------------------------------------------------------------------------------


 
(e) The Company shall be in Default of the New Agreement (as defined in Section
14.1 thereof); or
 
(f) The Company shall (1) admit in writing its inability to pay its debts
generally as they mature; (2) make an assignment for the benefit of creditors or
commence proceedings for its dissolution; or (3) apply for or consent to the
appointment of a trustee, liquidator or receiver for its or for a substantial
part of its property or business; provided, however, that a “going concern”
qualification contained in any report of the Company’s independent accountants
shall not constitute an Event of Default under this Debenture; or
 
(g) A trustee, liquidator or receiver shall be appointed for the Company or for
a substantial part of its property or business without its consent and shall not
be discharged within sixty days after such appointment; or
 
(h) Any governmental agency or any court of competent jurisdiction at the
instance of any governmental agency shall assume custody or control of the whole
or any substantial portion of the properties or assets of the Company and shall
not be dismissed within sixty days thereafter; or
 
(i) Any money judgment, writ or warrant of attachment, or similar process in
excess of $500,000 in the aggregate shall be entered or filed against the
Company or any of its properties or other assets and shall remain unpaid,
unvacated, unbonded or unstayed for a period of sixty days or in any event later
than five days prior to the date of any proposed sale thereunder; or
 
(j) Bankruptcy, reorganization, insolvency or liquidation proceedings or other
proceedings for relief under any bankruptcy law or any law for the relief of
debtors shall be instituted by or against the Company and, if instituted against
the Company, shall not be dismissed within sixty days after such institution or
the Company shall by any action or answer approve of, consent to, or acquiesce
in any such proceedings or admit the material allegations of, or default in
answering a petition filed in any such proceeding; or
 
(k) The Company shall have its Common Stock suspended or delisted from an
exchange or the OTC Bulletin Board from trading for in excess of five (5)
trading days.
 
(l) The Company is in default under the terms of any other loan agreement, note
or debt instrument, including, without limitation, the loan agreements
(including the Note and Commercial Security Agreement) relating to that certain
small business association loan with Community National Bank, dated May 2, 2005.
 
(m) The Company’s representation that the holding period for purposes Rule 144
under the Act in connection with the sale of the shares of Common Stock into
which this Debenture may be converted commenced on December 12, 2005 is
incorrect, and the transfer agent of the Company refuses to register the
transfer of such shares when sold in accordance with Rule 144 (assuming the
holding period commenced on December 12, 2005). If at any time, the Company
fails to deliver or unreasonably delays delivering an opinion of its legal
counsel (if required by the transfer agent) that Holder is permitted to sell
Common Stock under Rule 144 of the Act (subject to limitations on volume under
Rule 144(d), the filing of a Form 144 notice and a commercially
reasonable representation letter from the Holder that the shares will be sold in
accordance with requirements of Rule 144(f)) or, at any time, the Company fails
to keep current its financial filings with the Securities and Exchange
Commission  (as more fully set forth in Section 5 of the Registration Rights
Agreement) unless the Holder is permitted to sell under Rule 144(k).  Company
acknowledges that Holder is only agreeing to extend the due date of this
Debenture and forgo penalties under the Registration Rights Agreement based upon
the Company's representation made hereby that Holder may commence selling Common
Stock pursuant to Rule 144 on December 12, 2006.
 
6

--------------------------------------------------------------------------------


 
Then, or at any time thereafter, and in each and every such case, unless such
Event of Default shall have been cured by the Company or waived in writing by
the Holder (which waiver shall not be deemed to be a waiver of any subsequent
default) at the option of the Holder and in the Holder’s sole discretion, the
Holder may, at its option and upon written notice to the Company, cause this
Debenture to become immediately due and payable in cash (and not by conversion
into Common Stock), without presentment, demand, protest or notice of any other
kind, all of which are hereby expressly waived, anything herein or in any note
or other instruments contained to the contrary notwithstanding, and the Holder
may immediately enforce any and all of the Holder’s rights and remedies provided
herein, or any other rights or remedies afforded by law. Upon an Event of
Default, the Company further promises to pay, automatically on all installments
of principal and interest which are not timely paid when due and on the then
outstanding principal balance, additional interest in addition to the rate set
forth hereinabove, so that interest will thereafter accrue at an aggregate rate
equal to 12% per annum.
 
15. Nothing contained in this Debenture shall be construed as conferring upon
the Holder the right to vote or to receive dividends or to consent or receive
notice as a shareholder in respect of any meeting of shareholders or any rights
whatsoever as a shareholder of the Company, unless and to the extent converted
in accordance with the terms hereof.
 
16. In the event for any reason, any payment by or act of the Company or the
Holder shall result in payment of interest which would exceed the limit
authorized by or be in violation of the law of the jurisdiction applicable to
this Debenture, then the obligation of the Company to pay interest or perform
such act or requirement shall be reduced to the limit authorized under such law,
so that in no event shall the Company be obligated to pay any such interest,
perform any such act or be bound by any requirement which would result in the
payment of interest in excess of the limit so authorized. In the event any
payment by or act of the Company shall result in the extraction of a rate of
interest in excess of a sum which is lawfully collectible as interest, then such
amount (to the extent of such excess not returned to the Company) shall, without
further agreement or notice between or by the Company or the Holder, be deemed
applied to the payment of principal, if any, hereunder immediately upon receipt
of such excess funds by the Holder, with the same force and effect as though the
Company had specifically designated such sums to be so applied to principal and
the Holder had agreed to accept such sums as an interest-free prepayment of this
Debenture. If any part of such excess remains after the principal has been paid
in full, whether by the provisions of the preceding sentences of this Section 16
or otherwise, such excess shall be deemed to be an interest-free loan from the
Company to the Holder, which loan shall be payable immediately upon demand by
the Company. The provisions of this Section 16 shall control every other
provision of this Debenture.
 
7

--------------------------------------------------------------------------------


 
17. Time is of the essence as to the performance of each and every obligation of
the Company and the Holder pursuant to this Debenture.
 
18. Any notice or communication required or permitted by this Agreement shall be
given in writing addressed as follows:
 
COMPANY:
CenterStaging Corp.
3407 Winona Avenue
Burbank, California 91504
Attention: Chief Financial Officer
Telecopier: (818) 848-4016
     
with a copy to:
 
Alan B. Spatz, Esq.
Troy & Gould Professional Corporation
1801 Century Park East, 16th Floor
Los Angeles, California 90067
Telecopier: (310) 789-1431
   
HOLDER:
Montage Partners III, LLC
1875 Century Park East, Suite 700
Los Angeles, California 90067
Attention:Michael S. Rosenblum
Telecopier: 310-286-3010



All Conversion Notices shall be served as specified in Section 5 above and all
other notices shall be served personally by telecopy, by overnight express mail
service or other overnight courier, or by first class registered or certified
mail, postage prepaid, return receipt requested. If served personally, or by
telecopy, notice shall be deemed delivered upon receipt (provided that if served
by telecopy, sender has written confirmation of delivery); if served by
overnight express mail or overnight courier, notice shall be deemed delivered 48
hours after deposit; and if served by first class mail, notice shall be deemed
delivered 72 hours after mailing. Any party may give written notification to the
other parties of any change of address for the sending of notices, pursuant to
any method provided for herein.
 
IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
by an officer thereunto duly authorized.
 
Dated: March 19, 2007
CENTER STAGING CORP.             By: /s/ Howard Livingston     Name: Howard
Livingston     Title: CFO

 
8

--------------------------------------------------------------------------------



EXHIBIT A
 
NOTICE OF CONVERSION
 
(To be Executed by the Registered Holder in order to Convert this Debenture)
 
The undersigned hereby irrevocably elects to convert $___________ of the
principal amount (and $__________ of accrued interest thereon) of the Secured
Debenture due January 31, 2007 into Shares of Common Stock of CenterStaging
Corp., a Delaware corporation (the “Company”) according to the conditions
hereof, as of the date written below.
 
Conversion Date*:
     
Applicable Conversion Date:
     
Signature:
    Name:        
Address:
 
 
     





*
The original Debenture must be received by the Company or its transfer agent by
the third business day following the Conversion Date.



 

--------------------------------------------------------------------------------


 